Citation Nr: 0408963	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  96-13 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional disability of the lumbar spine.  



WITNESSES AT HEARINGS ON APPEAL

Veteran and C. E. B., Jr. 



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1995 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The veteran's appeal was previously before the Board in 
January 2000, when the Board denied the claim because it was 
not well grounded.  On appeal of the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
the parties joined in a motion to vacate the Board's decision 
and remand the case for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), which eliminated the concept 
of a well-grounded claim.  In a December 2000 order, the 
Court granted the motion, vacating the Board's January 2000 
decision and remanded the case to the Board. 

In September 2001, in implementing the order of the Court, 
the Board remanded the case to the RO for evidentiary 
development, including the opportunity for the veteran to 
submit additional evidence and argument and to obtain a VA 
medical examination and opinion.  The Board also requested 
procedural development, including compliance with the VCAA 
and the clarification of representation.  As the requested 
development has been completed, no further action by the RO 
is required to comply with the Board's remand order.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

The veteran's motion for advancement on the docket has been 
granted.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2003).

During the pendency of the appeal, in a December 1995 rating 
decision, the RO denied service connection for obstructive 
airway disease, claimed as a result of asbestos exposure, and 
a blood disorder.  Since the veteran did not perfect an 
appeal of these issues, they are not in appellate status and 
will not be considered by the Board. 
FINDING OF FACT

Surgical treatment provided by VA to the veteran in March 
1970 and June 1971 did not result in additional disability of 
the lumbar spine. 


CONCLUSION OF LAW

The criteria for compensation for additional disability of 
the lumbar spine pursuant to 38 U.S.C.A. § 1151 are not met.  
38 U.S.C.A. § 1151 (West 1991); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.358 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  
In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted, as was the 
Board decision in January 2000.  Since the VCAA eliminated 
the concept of a well-grounded claim, which was the legal 
basis for the Board's decision in January 2000, the Court 
granted a joint to motion to vacate and remand the case for 
compliance with the recently enacted VCAA. 

In response to the Court's order, the Board remanded the case 
to the RO for compliance with the VCAA.  In a January 2002 
letter, the RO notified the veteran of the VCAA and the type 
of evidence needed to substantiate the claim, namely, 
evidence of treatment of a back disability due to VA surgery 
by both VA and non-VA health-care providers.  He was informed 
that VA would schedule a VA medical examination that VA would 
obtain other medical records he identified.  In the notice, 
the veteran was given 60 days to respond before the RO would 
decide the claim.  After additional evidence was obtained, 
the RO adjudicated the claim on the merits that was addressed 
in the May 2002 Supplemental Statement of the Case.  

For the above reasons, the Board finds that the RO's VCAA 
notice substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Prinicipi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  

As for compliance with Pelegrini, supra, (preadjudicatory 
VCAA notice), while VCAA notice was not given prior to the 
initial RO adjudication, VCAA notice was provided by the RO 
before any further adjudication of the claim on the merits in 
compliance with the Court's order and the content of the 
notice complied with the requirements of 38 U.S.C.A § 5103 as 
previously discussed.  Moreover, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to have a hearing.  
Therefore, to decide the appeal would not be prejudicial to 
the veteran. 

As for the content of the notice, that is, the 60 days for 
submitting evidence, prior to adjudicating the claim, the 
Veterans Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period. 

Also, as to the content of the notice, while language to the 
effect that the veteran should submit "any evidence in the 
claimant's possession that pertains to the claim" was not 
include, such notice is not a statutory requirement as 
interpreted by the General Counsel of VA notwithstanding the 
CAVC's analysis in Pelegrini.  VAOPGCPREC 1-2004.  For these 
reasons, no further procedural development is required to 
comply with the duty to notify under the VCAA.  

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  The relevant evidence consists of VA 
and private medical records, VA medical opinions, and the 
veteran's statements and testimony. As the veteran has not 
identified any additional evidence and as there are no 
additional records to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with. 

Factual Background

The veteran is service-connected for residuals of a pilonidal 
cyst that in service had become abscessed with recurrent 
inflammation, requiring incisions and drainage.  A cystectomy 
was done in 1968.  

After service, in January 1969, the veteran was treated at a 
private hospital for acute back strain.  At the time, X-rays 
were taken only of the cervical and dorsal segments of the 
spine. 
In November 1969, a VA X-ray report shows that the veteran 
gave a one-year history of low back pain, radiating down the 
thigh to the ankle.  The pertinent findings were normal disc 
spaces with no evidence of spondylolisthesis and normal 
joints of the lumbosacral spine.  Spina bifida at S1, a 
common congenital anomaly, was noted. 

In January 1970, the veteran was seen by the same VA 
physician, who had seen him in November 1969 and had ordered 
the X-ray study.  The physician stated that since he last saw 
the veteran the veteran had back pain radiating into the 
right leg.  On a VA orthopedic examination several days 
later, the veteran gave a three-year history of low backache.  
The examiner noted some sensory deficit.  The impression was 
lumbosacral strain and to rule out a disc.  On a 
neurosurgical consultation, there was a four-year history of 
low back pain with a four-month history of pain radiating to 
the left lower extremity.  After two weeks of bed rest at 
home, there was no change in the veteran's condition and he 
was admitted. 

On admission to a VA hospital in February 1970, the veteran 
complained of left leg pain and low back pain.  History 
included a car accident three years previously, when he 
apparently suffered a pinched nerve involving the right knee.  
One year previously, he had suffered transient numbness from 
the neck down after moving a refrigerator.  And three months 
previously, while asleep, he had developed radiculopathy in 
the left lower extremity.  After an admission physical, the 
examiner's impression was no good objective evidence of a 
disc except for the history of S1 radiculopathy.  The plan 
was to rule out a disc problem at L5-S1.  

The veteran also complained of straining to urinate.  An X-
ray of the kidney, ureters, and bladder (KUB film) revealed 
no organomegaly. The pertinent physical finding was an 
enlarged, boggy prostate.  The provisional diagnosis was 
prostatitis.  

A lumbar myelogram revealed a dural sac defect at the L5-S1 
interspace.  The radiologist interpreting the myelogram found 
that the defect in a young adult was "highly suspicious of a 
laterally placed herniated disc."  He also stated that the 
finding was not "pathognomonic of a herniated intervertebral 
disc and should be strongly correlated with clinical 
findings."  His conclusion was a probable herniated 
intervertebral disc on the left at L5-S1."

The February 1970 VA hospital summary shows that the veteran 
had a L6 hemilaminectomy and foraminotomy with removal of a 
large amount of disc material but no free fragments.  There 
was reference to spina bifida of S1 with lumbarization and 
the myelogram defect at the "L6/S1" space.  The pre- and 
post-operative diagnosis was a herniated nucleus pulposus, 
L6/S1.  After the surgery, there was no leg pain and no 
sensory or motor deficit in the lower extremities, although 
there was minimal back pain.  The veteran did however develop 
a fever, but urinalysis and blood tests were normal.  The 
veteran was discharged from the hospital to resume full 
employment or other prehospital activity after a period of 
convalescence. 

A March 1970 VA hospital summary shows that three weeks after 
surgery the veteran was readmitted after he fell at home and 
he noticed the onset of left buttock pain, radiating into the 
groin.  It was noted that following surgery in February he 
had become completely asymptomatic and he had been discharged 
neurologically intact and walking well.  During the 
hospitalization, examination revealed a mild muscle spasm in 
the back.  Laboratory testing revealed an elevated 
sedimentation rate, raising the question of diskitis, but the 
sedimentation rate returned to normal after medication was 
administered.  He was discharged from the hospital with a 
brace, for follow-up in the Neurosurgical Clinic.  The 
diagnosis was lumbosacral strain. 

The veteran was hospitalized for a third time by VA in August 
1970 to rule out a recurrence of the herniated disc.  It was 
noted that since hospitalization in March he had done poorly 
with continued low back pain and left leg pain.  The 
pertinent findings were paravertebral muscle spasm and 
sciatica on the right side with low back pain.  He walked 
with a left-sided limp.  A lumbar myelogram was unrevealing.  
He was discharged with a corset, which had relieved a good 
deal of his back pain during the hospitalization.  The 
diagnosis was low back pain. 

Private hospital records disclose that the veteran was 
hospitalized in March and April 1971 with a history of severe 
back pain radiating to the left lower extremity.  According 
to the veteran he had difficulty sitting because of left leg 
numbness.  Examination revealed back pain, muscle spasms, and 
a restricted and straight leg-raising test.  Blood tests and 
urinalysis were within normal limits.  During the 
hospitalization, he was treated with bed rest and pain 
medication.  Because of the inability to void, a catheter was 
inserted.  The diagnosis was disc syndrome L4-5. 

VA hospital records disclose that in April 1971 a lumbar 
myelogram remained unchanged for the August 1970 study.  In 
May 1971, the veteran was evaluated for intractable low back 
pain.  In June 1971, he underwent exploratory surgery of the 
L4-S1 disc spaces, which revealed epidural adhesions around 
the S1 nerve root.  At that time, a hemilaminectomy was 
performed at L4-L5 and L5-S1.  On one occasion after the 
surgery, he reported voiding a small amount, and he later 
reported being unable to void while standing.  He was 
discharged from the hospital following the back surgery, and 
was scheduled for follow-up in the Genitourinary Clinic in 
two weeks for the urinary problem.  The available evidence 
does not show whether he followed through with the referral 
to the Genitourinary Clinic.

Following the surgery in June 1971, the veteran continued to 
receive treatment for intractable low back pain and sciatica.  
In July 1971, he reported that he was no longer having 
voiding problems.  Thereafter, he continued to receive 
medication for back pain.  When he was seen in February 1973, 
he denied having any bladder symptoms.

Private hospital records show that in April 1974 the veteran 
was seen for low back pain.  He complained too of voiding 
difficulties, describing lower abdominal pressure with the 
constant feeling of wanting to void that was not relieved 
after voiding.  Diagnostic testing revealed an obstructive 
left ureterocele and hydronephrosis, which was then 
surgically repaired.  In November 1976, he was treated for 
chronic prostatitis with left vesico-ureteral reflux, which 
also was surgically repaired. 

VA records disclose that in March 1993 the veteran complained 
of low back pain.  An X-ray study revealed straightening of 
the spine consistent with muscle spasm and mild degenerative 
changes.  

In November 1995, the RO obtained a VA medical opinion.  The 
VA physician noted that the veteran had complained of chronic 
low back pain with left sciatica, and that a herniated 
nucleus pulposus had been confirmed by myelogram in 1970, for 
which surgery was performed in 1970 with additional surgery 
in 1971.  The physician also noted that in April 1974 the 
veteran had undergone surgery due to a left ureterocele with 
left hydronephrosis and bladder neck contracture secondary to 
a questionable neurogenic bladder.  In 1976, the veteran also 
had surgery due to a left vesico-ureteral reflux with chronic 
pyelonephritis.  The physician explained that both a 
herniated nucleus pulposus and advanced vesico-ureteral 
reflux can cause severe back pain, and that both conditions 
can be relieved by surgery.  The physician expressed the 
opinion that since the veteran had both disease entities, 
there was no misdiagnosis or operational mistake. 

During a December 1997 hearing before the RO, the veteran 
testified that he was injured in an automobile accident prior 
to seeking treatment for his back pain in 1970, and that he 
had thought that he had injured his back.  He stated that he 
sought treatment from VA because he was having pain in the 
back that radiated down his leg.  He also testified that the 
VA doctors were recommending that he have a procedure to numb 
the entire side of his body to alleviate the pain for which 
he sought a second opinion.  He was then hospitalized at 
private hospital, where it was determined that he had a 
kidney problem.  He had surgery and he had no more back pain.  
He returned to work and continued to work until 1991, when he 
started having back pain again.  He then sought treatment for 
the back pain and he was told that he had arthritis in his 
back.

In April 2000, the veteran was evaluated by a private 
neurosurgeon for low back pain radiating from the midline of 
the sacral area to the left gluteal region since 1992.  
History included two lumbar back operations by VA in the 
early 1970s.  In his report, the physician referred to a 
magnetic resonance image of the lumbar spine that was done in 
March 2000 that showed evidence of the prior operation on the 
left side of L5-S1 with good decompression of the nerve root 
with surrounding scar tissue, a mild bulge of the L4-L5 disc 
on the left, and multilevel facet arthropathy in the lumbar 
spine.  The physician stated that some of the veteran's back 
discomfort could be related to the previous pilonidal cyst 
surgery, but that he was not "expert enough" to state 
whether it was related to the pilonidal cyst surgery or a 
separate issue.  He also stated, however, that some of his 
back pain was due to the facet arthropathy.

VA medical records show that in December 2001 the impression 
was that the veteran had chronic pain that may be secondary 
to a removal of a cyst and scar tissue.  There was reference 
to a December 1999 computerized tomography scan of the lumber 
spine that showed mild osteopenia of the bones, moderate bony 
spurring of the L5 vertebral body, and mild bony spurring in 
the remainder of the lumber spine.

A VA examination was conducted in April 2002 in order to 
obtain a medical opinion on whether there was any increase in 
the veteran's low back disability as a result of the surgical 
treatment provided by VA in March 1970 or June 1971.  On 
physical examination, the veteran complained of pain with all 
movement and the inability to move beyond the stated limits, 
but the examiner found no objective evidence of either.  An 
X-ray study revealed degenerative findings that the 
radiologist characterized as mild for the veteran's age, but 
no other abnormality, and the radiologist found that the X-
ray study was negative.  

After review of the veteran's file, the examiner commented 
that the veteran had developed low back pain following a 
motor vehicle accident in 1968, and that the veteran had a 
laminectomy in 1970 and again in 1971, both of which were 
preceded by myelography.  The examiner expressed the opinion 
that both laminectomies appeared to have been appropriate 
given the veteran's history and myelographic findings and 
that there was no evidence that the two laminectomies added 
in any way to the patient's disease process.



The veteran provided testimony at an August 2003 hearing 
before the undersigned, which consisted primarily of a 
reiteration of his contentions regarding his entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151, which 
will be discussed below.

Relevant Laws and Regulations

Because the veteran filed his 38 U.S.C.A. § 1151 claim prior 
to October 1997, he is not required to show fault on the part 
of VA.  The statute has since been amended to incorporate a 
fault requirement.  The version of § 1151 applying to this 
case provides that where a veteran shall have suffered an 
injury, or aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to 
such veteran, the disability shall be awarded in the same 
manner as if such disability or aggravation were service-
connected.  38 U.S.C.A § 1151 (West 1991).  

In determining that additional disability exists, the 
following considerations govern: The veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
Compensation is not payable under § 1151 for the continuance 
or natural progress of disease or injuries for which the 
hospitalization was authorized.  And compensation is not 
payable for either the contemplated or foreseeable results of 
surgical care properly administered, no matter how remote.  
38 C.F.R. § 3.358. 

Analysis

In his 1993 application for § 1151 disability compensation 
and in several statements and testimony since then, the 
veteran asserts that he now has arthritis in his back where 
the surgery was done in March 1970 and in June 1971.  He also 
asserts that the VA physicians misdiagnosed his back pain as 
a herniated disc, when in fact the pain was due to a urinary 
problem, and that had his back pain been properly diagnosed 
in 1970 and the urinary surgery performed then, his back pain 
would have been alleviated and he would not now have 
arthritis.  The veteran states that following the urinary 
surgery in 1974 he had no further back pain until the early 
1990s. 

The determination of whether the March 1970 and June 1971 
surgeries resulted in an increase in low back disability is 
to be based on the veteran's status immediately prior to and 
following the surgeries. 

The evidence shows that, prior to the March 1970 surgery by 
VA, the veteran was suffering from back strain in January 
1969 and low back pain with radiation into the left lower 
extremity in November 1969, as evidence by both VA and non-VA 
physicians.  Radiating back pain and lumbosacral strain were 
again documented in January 1970 by three VA physicians 
including on orthopedic examination and on a neurosurgical 
consultation.  On VA hospital admission in February 1970 for 
surgery, a myelogram was read as a probable herniated disc.  
Surgery was then performed and disc material was removed.  
After surgery, there was no leg pain, or sensory or motor 
deficit in the lower extremities.  There was minimal back 
pain.  The veteran was discharged from the hospital to resume 
full employment or other prehospital activity after a period 
of convalescence.  

Following the March 1970 surgery, the veteran was 
asymptomatic until he injured his back at home later that 
same month.  He was next evaluated by VA for low back pain 
and left leg pain in August 1970 and by a private physician 
in March and April 1971 for back pain radiating to the left 
lower extremity.  In June 1971, he had exploratory surgery by 
VA to intractable low back pain.  Surgery revealed epidural 
adhesions around the S1 nerve root.  Following surgery, the 
veteran continued to have back pain.  

On the medical question of whether the veteran has additional 
disability due to VA surgical treatment, the record contains 
a medical opinion obtained by VA in 2002, in which, after a 
review of the veteran's file, the physician concluded that 
there was no evidence that the two laminectomies added in any 
way to the veteran's disease process. 
The veteran also obtained a medical opinion and the physician 
indicated that some of the veteran's current back discomfort 
could be due to the pilonidal cyst surgery, but he could not 
state whether it was related to something else.  He did state 
that some of the back pain was due to facet arthropathy. 

In weighing this evidence, the Board finds more persuasive 
the opinion of the VA physician who did not find any evidence 
that the surgeries by VA resulted in additional disability of 
the lumbar spine.  The opinion of the veteran's physician is 
not persuasive because he stated that he could not related 
the veteran's current back discomfort to something other that 
the surgery for a pilonidal cyst.  While he also stated that 
some of the back discomfort was due to facet arthropathy, he 
did not express an opinion that the arthropathy represented 
additional disability, resulting from VA surgical treatment 
in 1970 and 1971.  

The veteran's assertion that the arthritis is due to VA 
surgical treatment is not probative because the veteran is 
not shown to be competent to offer an opinion, requiring 
medical training.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Moreover, none of the other medical evidence of 
record shows that the arthritis is due to the VA surgical 
treatment.  The radiologist interpreting the X-ray study in 
April 2002 found that the degenerative changes were mild 
relative to the patient's age, suggesting that the arthritis 
in the veteran's low back was a part of the aging process.  
For these reasons, on the material issue of whether the 
veteran suffered additional disability in the lumbar spine, 
resulting from VA surgical treatment in 1970 and 1971, the 
preponderance of the evidence is against the claim. 

The veteran also contends that the surgeries by VA were 
unnecessary.  He states that his low back pain was evaluated 
by non-VA physicians who did not find a herniated disc.  The 
record shows that the veteran was treated at a private 
hospital for acute back strain in January 1969.  At the time, 
X-rays were done on the cervical and dorsal segments of the 
spine and not the lumbar segment.  And no other diagnostic 
testing, such as a myelogram, was conducted.  This evidence 
is inconclusive as to whether a lumbar disc problem was 
evident in 1969 and it is irrelevant as to the clinical 
picture and the diagnostic testing that was done by VA in 
1970, when a lumbar disc problem was identified. 

As for the March and April 1971 evaluation of back pain at a 
private hospital, the diagnosis was disc syndrome, which 
supports rather than opposes the exploratory surgery by VA in 
June 1971.  

On the medical question of whether the surgery by VA in 1970 
and 1971 was contraindicated, the record contains medical 
opinions obtained by VA in 1995 and 2002, in which, one 
physician concluded that there was no misdiagnosis.  The 
second physician expressed the opinion that the surgeries 
were appropriate given the veteran's history and myelographic 
findings.  

The veteran argues that the myelogram prior to the March 1970 
surgery did not support the decision to perform the surgery 
because the radiologist interpreting the myelogram 
recommended that the surgery not be performed.  A review of 
the myelogram report shows that the radiologist stated that 
the findings, in a person of the veteran's age, was highly 
suspicious of a herniated disc.  He went on to say that while 
the finding was "not pathognomonic of a herniated 
intervertebral disc," the finding should be strongly 
correlated with clinical findings and his conclusion was a 
probable herniated intervertebral disc.  

The veteran's assertion that the myelographic findings did 
not support the surgery is not persuasive for two reasons.  
One, the veteran is not shown to be competent to offer an 
opinion, requiring medical training.  Grottveit, supra.  And, 
two, to the extent that the veteran interpreted the 
radiologist's report as not recommending surgery, it is 
conjecture because such a recommendation has not been 
factually established by the evidence of record. 

The veteran also argues that VA failed to investigate the 
possibility of a urinary problem as the cause of his low back 
pain in 1970 and 1971.  A review of the records discloses 
that the veteran complained of straining to urinate prior to 
surgery in 1970.  A KUB film revealed no abnormality of the 
ureters or bladder and the condition was provisionally 
diagnosed as prostatitis. 

Prior to surgery in June 1971, the veteran had difficulty 
voiding during private hospitalization in March and April 
1971.  And after the surgery in 1971, he had trouble voiding 
and he was referred to the Genitourinary Clinic, but there is 
no record of follow-up.  The record does show that in July 
1971 he reported that he was no longer having voiding 
problems and in February 1973 he denied have any bladder 
symptoms. 

It was not until hospitalization at a private facility in 
1974 that the veteran complained of voiding difficulties with 
lower abdominal pressure and testing revealed an obstructive 
left ureterocele and hydronephrosis, which was then 
surgically repaired.  And in November 1976, he was treated 
for chronic prostatitis with left vesico-ureteral reflux, 
which also was surgically repaired.  

As the VA physician stated in November 1995, the veteran had 
two independent disease entities, the herniated disc and a 
urinary problem, and that there was no misdiagnosis or 
operational mistake.  The veteran's argument about a failure 
to investigate the urinary problem is not supported by the 
evidence.  VA did check on the urinary problem in 1970 as 
evidenced by the KUB film and in 1971 VA referred the veteran 
for a urinary consultation.  For these reasons, on the 
material issue of whether VA misdiagnosed or failed to 
diagnosis the veteran's medical problems, the preponderance 
of the evidence is against the claim.  

There also has been some confusion brought about by the 
designation of the site of the disc surgery as either at L5-
S1 or L6-S1.  The veteran has relied on this to argue that 
the surgery was performed on the wrong disc.  The record 
shows that the March 1970 myelography identified the disc 
abnormality at L5-S1, but later and after the surgery, there 
is reference to the defect at L6-S1.  This confusion may have 
resulted from the fact that the S1 vertebra is shown by the 
medical evidence to have been "lumbarized."  
"Lumbarization" is defined as a congenital anomaly of the 
lumbosacral junction characterized by development of the 
first sacral vertebra as a lumbar vertebra; there are then 
six lumbar vertebrae instead of the usual five.  Stedman's 
Medical Dictionary 998 (26th Ed. 1995).  In either event, the 
medical evidence shows that the surgery was performed on the 
last pathological disc of the lumbar spine.  
In summary, the preponderance of the evidence is against the 
claim that the veteran suffered additional disability of the 
lumbar spine, resulting from VA surgical treatment in March 
1970 or June 1971.  38 U.S.C.A. § 5107(b).


ORDER

Compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability of the lumbar spine is denied.


____________________________________________
	GEORGE E. GUIDO Jr.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



